DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species (a) illustrated in Figure 3 in the reply filed on June 22, 2022 is acknowledged.
Claims 13, 14 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping elements in claims 6, 8, 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “producing at least one disk-shaped or annular disk-shaped component, in particular a disk-shaped or annular disk-shaped wheel” in Lines 1-2.  It is unclear whether the particular recitation of a wheel is required or not.  As the claim only recites to the component in Line 9, it is not clear that the ‘in particular’ language requires anything.  Appropriate correction required.
Claim 1 recites “to be machined mechanically, in particular by cutting” in Lines 4-5.  It is unclear whether the particular recitation of cutting is required or not.  Appropriate correction required.
Claims 1-12 each recite “the blank” in multiple spots throughout the respective claims.  The previous recitation in claim 1 is to “at least one blank” such that it is unclear if the recitation to the blank only requires one blank or if it is meant to refer back to the at least one.  Appropriate correction required.
Claim 1 recites “mechanically machining the clamped blank, in particular by cutting” in Line 8.  It is unclear whether the particular recitation of cutting is required or not.  Appropriate correction required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “an angle between 1 and 179°, and the claim also recites “in particular between 15 and 175°, and preferably at an angle between 30 and 150° relative to the vertical axis.”  Each of the latter being a narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the term “preferable” and the phrase “in particular” also give rise to indefiniteness because the language begs a similar question as to mere exemplary language or required limitations.  Also, the degree symbol should apply to both numerals in the range.  Appropriate correction required.
Clam 5 recites “a clamping situation” in Line 2.  Yet, claim 1 already sets forth antecedent basis for at least one clamping situation such that it is unclear whether this recitation is within the scope of the original recitation or meant to be additional thereto.  Appropriate correction required.
Clam 5 recites “a mechanical machining” in Line 2.  Yet, claim 1 already sets forth antecedent basis for mechanical machining such that it is unclear whether the recitation in claim 5 is within the scope of the original recitation or meant to be additional thereto.  Appropriate correction required.
Claim 5 recites “mechanical machining is performed at least in sections, in particular a complete mechanical machining, of a surface of the blank” in Lines 2-4.  It is unclear whether the particular recitation of complete mechanical machining is required or not.  Additionally, the scope of “complete mechanical machining” is unclear.  That is, it is unclear whether the limitation is met by the entire surface being machined or if whatever cut is meant to be made is completed.  The same issues are present in the recitation in Lines 4-6.  Appropriate correction required.
Claim 5 recites the limitation "the outer circumference of the blank" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 6 recites the limitation "the inside diameter" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 6 recites “engaging a portion of the inside diameter of the blank, in particular an axially protruding or recessed portion” in Lines 2-4.  It is unclear whether the particular recitation of an axially protruding or recessed portion is required or not.  Also, it is unclear whether the term “axially” applies to the term “recessed” or not.  Appropriate correction required.
Claim 7 recites “a plurality of different clamping situations” in Line 2.  Yet, claim 1 recites “at least one clamping situation” such that it is unclear whether the at least one is a plurality or if the plurality is in addition to the at least one.  Appropriate correction required.
Claim 8 recites “a mechanical machining is performed at least in sections, in particular a complete mechanical machining, of a surface of the blank” in Lines 2-4.  It is unclear whether the particular recitation of complete mechanical machining is required or not.  Additionally, the scope of “complete mechanical machining” is unclear.  That is, it is unclear whether the limitation is met by the entire surface being machined or if whatever cut is meant to be made is completed.  Appropriate correction required.
Claim 9 recites the limitation "the outer circumference of the blank" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 10 recites “a mechanical machining is performed at least in sections, in particular a complete mechanical machining, of a surface of the blank” in Lines 2-4.  It is unclear whether the particular recitation of complete mechanical machining is required or not.  Additionally, the scope of “complete mechanical machining” is unclear.  That is, it is unclear whether the limitation is met by the entire surface being machined or if whatever cut is meant to be made is completed.  Appropriate correction required.
Claim 10 recites “a second clamping situation” in Line 2.  It is unclear whether a first clamping situation is present or not.  Appropriate correction required.
Claim 11 recites “engaging a portion of the inside diameter of the blank, in particular an axially protruding or recessed portion” in Lines 3-4.  It is unclear whether the particular recitation of an axially protruding or recessed portion is required or not.  Also, it is unclear whether the term “axially” applies to the term “recessed” or not.  Appropriate correction required.
Claim 12 recites “an angle” in Lines 2 and 4, respectively.  Claim 1 already sets forth an angle such that it is unclear whether the angle recitations in claim 12 are the same or different therefrom.  Appropriate correction required.
Claim 15 recites “a wheel for a rail vehicle, in particular a train wheel” in Lines 1-2.  Claim 1 already sets forth antecedent basis for a wheel so it is unclear whether the wheel here is the same or different therefrom.  Also, it is unclear whether the particular recitation is required or not.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombrovski (US Patent No. 3,345,892).
Dombrovski discloses a method for producing an annular disk-shaped train wheel (10b; Col. 3, Lines 74-75).  The method includes providing at least one blank in the form of a train wheel (10b), which has a central axis and is to be machined mechanically, in particular by cutting (Fig. 3; 32); arranging or clamping the blank in at least one clamping situation in which the central axis of the blank is at an angle to a vertical axis (Figs. 1-3; Col. 4, Lines 1-7); and mechanically machining the clamped blank, in particular by cutting, to produce the disk-shaped or annular disk-shaped component (Fig. 3; 32; Col. 6, Lines 10-39).  The train wheel is clamped in such a way that the central axis of the blank is oriented at an angle of 90 degrees relative to the vertical axis (Figs. 1-3).


Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karanikos et al. (US Patent No. 10,220,447 B2), and alternatively, claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karanikos et al. (US Patent No. 10,220,447 B2) in view of Dombrovski (US Patent No. 3,345,892).
(Claims 1-4) Karanikos et al. (“Karanikos”) discloses a method for producing an annular disk-shaped component (300, 400; Figs. 6-21).  The method includes providing at least one blank (300, 400), which has a central axis and is to be machined mechanically, in particular by cutting (Col. 1, Lines 46-67; Col. 2, Lines 1-37; Col. 4, Lines 26-67; Figs. 6-10; 224, 234, 244, 722, 724, 726, 822, 824, 826); arranging or clamping the blank in at least one clamping situation in which the central axis of the blank is at an angle to a vertical axis (Clm. 1; Figs. 6-12); and mechanically machining the clamped blank, in particular by cutting, to produce the disk-shaped or annular disk-shaped component (400; Col. 1, Lines 46-67; Col. 2, Lines 1-37; Clm. 1).  It is worth noting that the recitation at an angle does not prohibit a zero degree angle, which would still be at an angle relative to the vertical axis.  In the alternative, if an angle is interpreted as Applicant likely desires, to be a non-zero angle, the Karanikos reference does not explicitly disclose a horizontal lathe (i.e., spindle(s) with a rotational axis extending horizontally).
Dombrovski discloses a horizontal lathe with a workpiece clamped in such a way that the central axis of the blank is oriented at an angle of 90 degrees relative to the vertical axis (Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the lathe in the method disclosed in Karanikos as a horizontal lathe as suggested by Dombrovski as mere combination of prior art elements according to known methods to yield the predictable result of performing turning operations.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including: combining  prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices/methods in the same way; applying a known technique to a known device/method ready for improvement to yield predictable results; and “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success). 
(Claim 5) Karanikos discloses the blank being clamped in a clamping situation in which a mechanical machining is performed at least in sections, in particular a complete mechanical machining, of a surface of the blank parallel to a central plane of the blank, and a mechanical machining is performed at least in sections, in particular a complete mechanical machining, of the outer circumference of the blank (Figs. 6-14, 19, 21; Clms. 1-7).
(Claim 6) The blank is clamped in the clamping situation via clamping elements engaging a portion of the inside diameter of the blank, in particular an axially protruding or recessed portion (Clm. 1; Figs. 6-12).
(Claim 7) The blank is clamped in a plurality of different clamping situations (Clm. 1; Figs 6-13).
(Claim 8) The blank is clamped in a first clamping situation in which a mechanical machining is performed at least in sections, in particular a complete mechanical machining, of a surface of the blank lying parallel to a central plane of the blank (Claims 1-7; Figs. 6-14, 19, 21).
(Claim 9) The blank in the first clamping situation is clamped via clamping elements engaging the outer circumference of the blank (Clms. 1-3; Figs. 6, 7).
(Claim 10) The blank is clamped in a second clamping situation in which a mechanical machining is performed at least in sections, in particular a complete mechanical machining, of the outer circumference of the blank (Clms. 1-3; Figs. 8-15, 19, 21).
(Claim 11) The blank is clamped in the second clamping situation via clamping element  s engaging a portion of the inside diameter of the blank, in particular an axially protruding or recessed portion (Clms. 1-3; Figs. 8-15, 19, 21).
(Claim 12) The blank from a first clamping situation, in which the central axis of the blank is at an angle to the vertical axis, is transferred into at least one further clamping situation, in which the central axis of the blank is at an angle to the vertical axis (Clms. 1-7; Figs. 6-15, 19, 21).
(Claim 15) The Karanikos reference does not explicitly disclose a train wheel workpiece.
Dombrovski discloses a horizontal lathe machinging a train wheel workpiece (Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the workpiece in the method disclosed in Karanikos as a train wheel blank as suggested by Dombrovski in order to create a train wheel in a continuous machining process that includes a polished exterior surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722